Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-1927

                           FIDENCIO JIMENEZ,

                               Petitioner,

                                     v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Torruella, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Jeffrey B. Rubin on brief for petitioner.
     James M. Dowd, Office of Immigration Litigation, Peter D.
Keisler, Assistant Attorney General, and Jeffrey J. Bernstein,
Senior Litigation Counsel, on brief for respondent.



                           January 29, 2007
          Per Curiam.         Fidencio Jimenez petitions for review of a

decision by the Board of Immigration Appeals (BIA) affirming the

Immigration Judge's (IJ's) decision finding Jimenez removable as an

aggravated    felon     and    denying    his   applications   for   asylum,

withholding of removal and protection under the Convention Against

Torture (CAT).       Under the REAL ID Act this Court has jurisdiction

to review only issues of law and constitutional issues.

          Petitioner contends that the IJ erred in determining that

his predicate federal conviction for money laundering, in violation

of 18 U.S.C. § 1956 constituted an aggravated felony under the

Immigration and Nationality Act, 8 U.S.C. § 1101(a)(43).1               Such a

determination "presents a pure question of law and, accordingly,

engenders de novo review." Conteh v. Gonzales, 461 F.3d 45, 52 (1st

Cir. 2006).

          The IJ relied upon Count One of the Information, to which

petitioner    pled    guilty.      This   count   stated   that   the    money

laundering involved at least $15,000.           The IJ also noted that the

sentencing judge ordered petitioner to forfeit $15,000.              Reliance

upon the Information and the forfeiture order (included as part of

the judgment) was permissible.           "These documents are part of the




     1
       "Where, as here, the BIA summarily affirms the decision of
the IJ, we review the decision of the IJ." Mihaylov v. Ashcroft,
379 F.3d 15, 18 n.3 (1st Cir. 2004).
record of conviction and, accordingly, . . . the BIA's consultation

of them in aggravated felony cases is proper." Id. at 59.2

           The government argues that this court lacks jurisdiction

to review Jimenez's claims that the IJ erred in determining that he

was ineligible for withholding of removal and relief under the CAT.

"Section   242(a)(2)(C)      (codified         at   8   U.S.C.   §   1252(a)(2)(C))

provides in relevant part that 'no court shall have jurisdiction to

review any final order of removal against an alien who is removable

by reason of having committed a criminal offense covered' by the

statutory provision making aggravated felons removable." Sousa v.

INS, 226 F.3d 28, 30-31 (1st Cir. 2000).                     An exception to the

jurisdictional bar was added by the REAL ID Act of 2005, permitting

this court to review "constitutional claims or questions of law."

8 U.S.C. § 1252(a)(2)(D).           However, "[u]nder the terms of this

limited      jurisdictional      grant,         'discretionary         or   factual

determinations continue to fall outside the jurisdiction of the

court of appeals.'" Mehilli v. Gonzales, 433 F.3d 86, 93 (1st Cir.

2005).

           Petitioner argues that the IJ erred in determining that

he had failed to show that it was likely that petitioner would be

persecuted    because   of    any   of    the       five   protected   grounds,   or


     2
       Petitioner's argument that the IJ failed to provide an
adequate explanation for his removability determination is
meritless. The IJ clearly explained the basis for his ruling that
Jimenez was removable as an aggravated felon under 8 U.S.C. §
1227(a)(2)(A)(iii).

                                         -3-
tortured   by    or   with    the   acquiescence         of   a    public   official.

Essentially, his argument is that the IJ's determinations were

"against the weight of the evidence." Such a claim does not fall

within the exception created by the REAL ID Act for constitutional

claims   or     questions     of    law.         Therefore,       this   court    lacks

jurisdiction over petitioner's claims that the IJ erred in denying

withholding of removal or relief under the CAT.3

           The     petition     for    review       is   denied      insofar     as   it

challenges the order of removal on the ground that Jimenez is not

an aggravated felon; and it is dismissed for lack of jurisdiction

with respect to the remaining claims.

           It is so ordered.




     3
      Even if    we had jurisdiction to review those claims, we would
not find that    petitioner's evidence would compel a factfinder to
conclude that    the requested relief was warranted. See Settenda v.
Ashcroft, 377    F.3d 89, 93 (1st Cir. 2004).

                                           -4-